Citation Nr: 1508129	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-22 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for chronic headaches (claimed as migraine) and if so, whether service connection is warranted.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 2000 to December 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Fort Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA), which reopened, and denied, the Veteran's claim of service connection for headaches.

In characterizing the issue on appeal, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the claim as set forth on the title page.

A review of the Veteran's Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files were conducted.


FINDINGS OF FACT

1. The Veteran has provided new and material evidence regarding the possible etiology of her headache disability.

2. The Veteran's current diagnosed headache disability is causally/etiologically related to her military service. 


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the claim of service connection for headaches is reopened. 38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).

2. Resolving all benefit of the doubt in favor of the Veteran, the criteria for entitlement to service connection for headaches has been met. 38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 1154(b); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Headaches  

In July 2007, the RO denied the Veteran's claim of service connection for headaches, claimed at migraines. In that rating decision, the RO found that the Veteran's record did not demonstrate any nexus between her current disability and her military service. The Veteran failed to file a timely appeal and the July 2007 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. The Veteran applied to reopen the claim; and in July 2009, the RO reopened her claim based on new and material evidence; however, denied service connection again for her claim for service connection on the merits. 

New evidence received subsequent to the July 2007 rating decision includes a letter from the Veteran's private physician, the Veteran's lay statements, and updated VA treatment records. The Board finds that the new evidence received since the July 2007 rating decision is new and material and sufficient to reopen a claim of service connection for headaches.  

The new evidence submitted by the Veteran includes a letter from a private physician who treated the Veteran's headache condition. The physician states in the letter that the Veteran was treated as early as 2003, less than a year after she left military service, for a chronic headache condition. Additionally, the new evidence of record, since July 2007, includes up-to-date VA treatment records for the Veteran's headache disability. Specifically, and most significantly, there is evidence of a VA neurologist who rendered a probative opinion on a nexus between the Veteran's diagnosed chronic headache condition and her military service. The Board finds that such evidence is both new and material, as they were submitted after July 2007, and tend to establish a causal link between the Veteran's military service and her headaches. Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for headaches has been submitted, and the claim is reopened. See 38 C.F.R. § 3.156.  

Service Connection - Headaches 

The Veteran contends that her diagnosed chronic headache disability is related to her head injuries sustained during her military service. Specifically, she contends that, on two separate occasions, in 2001 and 2002, she fell and hit her head while on active duty, and subsequently experienced headaches. The Board finds that the probative evidence of record is at least in equipoise, and resolving all benefit of the doubt in favor of the Veteran, the Veteran's claim of service connection for headaches must be granted. 

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board will discuss these in turn. 

First, the Board finds that the Veteran has been diagnosed with a current condition of chronic headaches, and thus fulfilling the threshold requirement for service connection.  Both VA treatment records and Compensation and Pension (C&P) examinations confirm chronic head pain described as headaches that emanate from the back of the skull near the neck and up. While the frequency seems sporadic, both C&P examinations and VA treating physicians/neurologist describe the condition as chronic. The Board notes that while the record reveals that the various medical records use "migraines" and "headaches" interchangeably, according to the most recent VA neurological treatment records from October 2010, the Veteran does not suffer from migraines. 

Secondly, the Board finds that the record does establish an in-service incurrence of the Veteran's claimed condition. Here, the Veteran has claimed two instances during service that may have caused her headache disability. First, the Veteran cites an incident in August 2001, where she claimed to have slipped and fell, and hit the back of her head. The service treatment records (STRs) from that period note an incident where the Veteran reported to sick call with a head trauma. STRs from the proceeding months in September and November 2001, mentioned the head trauma as possible cause of further symptoms such as dizziness and vomiting. While both symptoms were eventually related to another condition, the Board finds that such record is evidence of the possible severity of the incident.   

The second incident happened while the Veteran was serving in South Korea. The Veteran alleges that sometime in late 2002, prior to her exiting active service, she fainted while in formation in a helicopter hanger. The Veteran, then pregnant, collapsed, fell out of formation, and hit her head on the ground. The Veteran contends that from this incident on she started experiencing intermittent headaches with increased severity and frequency. While this 2002 incident was not noted in any STRs, the Board finds that the Veteran is competent to report such an incident during service, and the resulting headache she experienced thereafter. The Veteran did not, and has never, contended the degree of severity of her condition after the fall in terms of head trauma or concussion. Indeed, she only has stated that she hit her head on the pavement of the hanger, and experienced severe headaches thereafter. The Board finds that these facts are not outside the competency of a lay person, to report, and as such her reports establish the requisite in-service incident for service connection.

Finally, the Board turns to the final requirement to establish service connection, also known as the nexus element. The Board notes that for the Veteran to succeed in establishing service connection, the evidence of record must show that the Veteran's current headache disability is etiologically/causally related to the identified in-service incident/incurrence. Therefore, in the present case, the evidence must show that the Veteran's falls during service, either in 2001 or 2002, caused, or were etiologically related to, her current headaches. The Board points out that the claims file contains both positive and negative evidence regarding a nexus between the Veteran's injuries in service and her current condition. The Board will discuss them in turn. 

The Veteran has been afforded two separate VA C&P medical examinations during the pendency of the claim, in June 2009 and November 2010. The Board notes that in both examinations, the examiner provided negative nexus opinions regarding the Veteran's headaches and her in-service falls. Specifically, the June 2009 examiner noted that there was no evidence that any head injury such as a concussion or a traumatic brain injury (TBI), were sustained during either fall in service. The examiner concluded that since there was no evidence that would confirm an in-service TBI or concussion, that it was less likely than not that the Veteran's current chronic headaches were related to her military service. The examiner reasoned that simply hitting her head during service does not necessarily mean that she suffered from a serious head injury, or TBI, and that without such evidence to confirm such a serious injury, that an existence of a nexus was unlikely. 

The November 2010 VA examination provided a similar opinion regarding the existence of a nexus between the reported in-service head injuries and the Veteran's current headaches. The examiner noted again that the evidence of record does not show that the Veteran's in-fact suffered a TBI in service, and opined that it was unlikely that even given an in-service head injury that the Veteran's current condition was etiologically related to those incidents. The examiner reasoned that late on-set migraines, or headaches, are rare, and that traumatic injuries to the head often manifest in the hours after the injury itself, not years later.

Turning to the positive evidence, the Board notes that the Veteran has been receiving treatment and care from a VA medical center since her separation from the military. The claims file contains ample contemporaneous VA treatment records outlining the Veteran's condition as well as opinions regarding the etiology of her headaches. In one such instance, a VA neurologist opined on the Veteran's headache disability, stating that her condition was probably related to her head trauma during service. See VA Medical Treatment Record for September 24, 2010. The September 2010 physician concluded his medical assessment of the Veteran, after a physical examination, along with CT scans, and an analysis of her stated medical history. 

Finally, the Board points out that the Veteran has provided ample lay testimony from her family and friends, as well as herself, as to the on-set of her headaches. Specifically, the Board notes that she has consistently related her headaches to her 2002 head injury when she fell and hit her head on the pavement during formation. She stated explicitly in her January 2010 Notice of Disagreement (NOD) that her headaches started right after she hit her head in 2002 and has continued until today.

The Board finds that the VA treatment records, specifically the September 2010 nexus opinion by a VA neurologist, to be the most probative finding in determining the Veteran's claim. The September 2010 neurologist provided diagnoses and analysis to the Veteran's current condition, as well as providing a nexus opinion and reasoning for that condition as it relates to her in-service head injury. 

Here, the neurologist not only possesses the most knowledge and expertise in the specialized field of neurology, or matters of the brain, of all the examiners of record, he also possesses intimate knowledge with the Veteran herself, as her treating physician for her headaches at the VA medical center. Indeed, even the November 2010 VA examiner stated in his opinion that neurology was not his field, and that a neurologist would be better suited to advance a competent opinion regarding the Veteran's condition. The Board notes that both VA C&P examinations were conducted by non-physicians, a nurse in 2009, and a non-medical doctor (PhD) in 2010.  

Consequently, the Board finds that the nexus opinion provided by the Veteran's VA neurologist to be the most probative in establishing a nexus between the Veteran's current disability and her military service. The Board finds that the evidence of record is at least in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, benefit of the doubt shall be given to the Veteran. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). Therefore, in resolving all benefit of the doubt in favor of the Veteran, the Veteran's claim of service connection for headaches must be granted. 


ORDER

The application to reopen a claim of entitlement to service connection for headaches is granted.

Entitlement to service connection for headaches is granted. 




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


